                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

STEVEN DICKERSON                                                                       PLAINTIFF

v.                               Case No: 4:18-cv-00783-KGB

DOC HOLLADAY, et al.                                                                DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

Steven Dickerson’s complaint is dismissed without prejudice.

       It is so adjudged this 15th day of May, 2019.

                                                             _______________________________
                                                             Kristine G. Baker
                                                             United States District Judge
